Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 14, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  157907-8(79)                                                                                        Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  In re J FERRANTI, Minor.                                           SC: 157907-8
                                                                     COA: 340117; 340118
                                                                     Otsego CC Family Division:
                                                                           13-000071-NA

  ______________________________________/

         On order of the Chief Justice, the motion of the Children’s Law Section of the State
  Bar of Michigan to extend the time for filing a brief amicus curiae to October 11, 2018, is
  DENIED for the reason that the case is scheduled for oral argument on October 10, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 14, 2018

                                                                               Clerk